Opinion by
Head, J.,
The defendant was convicted under an indictment which charged that, by falsely pretending and representing he was a part owner of certain real estate in the City of New Castle and a partner in the business conducted therein, he cheated and defrauded the prosecutor of certain valuable personal property. More than once in the course of the general charge, as well as in the answers to the points presented on behalf of the defendant, the learned trial judge correctly and clearly explained to the jury the nature of the offense charged and the essential ingredients necessarily entering into it. The jury were *526instructed that before they cpuld convict they must be able to find from the evidence the existence of each and every one of the elements referred to. If the testimony delivered by the prosecutor and his wife was accepted by the jury as true and convincing, there was ample support for the verdict rendered.
The testimony just referred to tended to prove the defendant came to the farm of the prosecutor situate about six miles from the City of New Castle. He was an entire stranger. He represented he and his partner Blum were the owners of certain real property in the city which they had purchased from one McKee; that the said partnership conducted a butcher’s business in that property; that he was of good financial standing and' able and willing to pay for what he bought. Belying on these representations, the prosecutor sold to him two cows for the price of ninety dollars. The defendant paid two dollars on account of the purchase-money and stated he would send for the cows the following week and at that time would pay or cause to be paid the balance due. At about the date named two young men appeared, and one of them stated they had come for the cattle which his father had bought. In payment of the balance of the purchase-price they tendered him a check on a bank in New Castle signed in the name of May & Blum and took the cattle away. The prosecutor, accepting as true the statement made by the defendant, did not present the check for payment until about two weeks after he received it and payment was then refused because of lack of funds. Whether the check tendered and accepted was signed before the parties met on the day the cows were delivered or at the farm, was unimportant in determining the question of the guilt or innocence of defendant. A careful examination of the entire charge of the learned trial judge convinces us it was sound in its exposition of the legal principles involved and free from any error that could be harmful to the defendant. The third, fourth, fifth and sixth assignments of error complaining of various portions of the said charge are overruled.
*527It was contended by the defendant that at the time the check was given it was perfectly good and during a number of days thereafter would have been paid on presentation. It was therefore, it was argued, through the negligence of the prosecutor himself his loss occurred. The learned trial judge gave to the defendant the benefit of the contention advanced in this respect, as the following excerpt from the charge will show. “Now was he (the prosecutor) reasonably diligent? Did he exercise the care that an ordinarily prudent person would have done under the circumstances?......If he was not reasonably diligent, and by reason of carelessness neglected it until the funds of the maker of the check had become depleted, either designedly or inadvertently, and it was his own fault that he failed to get the money, then such fault should not be charged to the defendant.” This instruction was as favorable to the defendant as he had any right to expect because it failed to call to the jury’s attention the possible and probable effect on the mind and conduct of the prosecutor of his acceptance of the false and fraudulent statement of the defendant.
For the purpose of establishing support for the contention of the defendant, the learned trial judge permitted him to offer in evidence, as part of the testimony of the bank cashier, a statement of the daily balances shown by the account of May & Blum in the bank on which the check was drawn. He refused, however, the offer of a number of paid checks during the period in controversy for the reason that such checks had no evidential value and did not tend to establish, at least by the best evidence, the fact sought to be proven. This was manifestly true. Daily deposits of small sums might warrant the payment of a number of checks and yet leave .unproven the main question in controversy. The statement of the daily balances referred to was the best evidence on the subject and the defendant could not have been harmed by the rejection of the offer of the paid checks. The second assignment is overruled.
*528The defendant’s points, except the one asking for a binding direction, were all affirmed, and we find nothing in the remarks made by the learned trial judge as a part of his answers that qualified or diminished the force of the affirmance, and the assignments complaining of them are without merit. Finally, the record discloses no abuse of the discretion vested in the learned trial judge in refusing to grant a new trial, and there would be no warrant for our interference with the judgment on that account.
The judgment is affirmed and the record remitted to the court below with direction to have the sentence carried into execution.